Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2018/0323932).
	Regarding claims 1 and 6, Huang describes a user terminal/radio communication method comprising: 
a receiving section that receives frequency hopping information, which indicates whether frequency hopping for an uplink control channel is enabled or not (fig. 8 & para. 82-83, in step 802, UE receives RRC/DCI signaling which changes the state of inter-slot hopping, and in step 804, UE determines whether or not to use intra-slot frequency hopping for uplink control channel based on such RRC/DCI signaling received), and 
a control section that applies at least one of a spreading factor for a time-domain orthogonal cover code, a configuration of a demodulation reference code and a base sequence, to the uplink control channel, based on the frequency hopping information 
Regarding claim 5, Huang describes:
a first demodulation reference signal (DMRS) configuration and a second demodulation reference signal (DMRS) configuration are configured, in advance, for the demodulation reference code included in the uplink control channel;  and the control section applies the first demodulation reference signal configuration to the uplink control channel when the frequency hopping information indicates disablement, and applies the second demodulation reference signal configuration to the uplink control channel when the frequency hopping information indicates enablement (para. 64, configuring DMRS (demodulation reference code/signal) to be used for the entire PUCCH (first DMRS configuration) or not (second DMRS configuration) depends (based) on whether frequency hopping is used (indicated) or not).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Park (US 2019/0280734).
	Regarding claim 3, Huang fails to further explicitly describe:

Park also describe configuring & transmitting PUCCH based on whether or not frequency hopping is configured in a slot (abstract), further describing:
wherein the control section applies one base sequence to the uplink control channel regardless of whether the frequency hopping information is enabled or not (para. 12 in view of abstract, can selecting one base sequence from among a plurality of base sequences in a specific sequence group for use [regardless of frequency hopping configured In a slot]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control section of Huang to apply 1 base sequence to UL control channel regardless of frequency hopping info as in Park.
The motivation for combining the teachings is that this enables communication system capable of supporting services/UEs sensitive to modern-day reliability and latency (Park, para. 4).
Regarding claim 4, Huang fails to further explicitly describe:
wherein, when the frequency hopping information indicates enablement, the control section changes a base sequence to apply to the uplink control channel at a timing of the frequency hopping in the uplink control channel. 
Park also describe configuring & transmitting PUCCH based on whether or not frequency hopping is configured in a slot (abstract), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control section of Huang to apply 1 different base sequence to UL control channel as per of frequency hopping info as in Park.
The motivation for combining the teachings is that this enables communication system capable of supporting services/UEs sensitive to modern-day reliability and latency (Park, para. 4).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to further explicitly describe:
wherein: a first spreading factor for non-frequency hopping and a second spreading factor for frequency hopping are configured, in advance, for the time-domain orthogonal cover code to apply to the uplink control channel;  and, the control section applies the first spreading factor to the uplink control channel when the frequency hopping information indicates disablement, and applies the second spreading factor to 

enablement. 
	The closest prior art, Kim (US 2021/0045144) describing DL signaling where 
[0147] PUCCH format 1 carries UCI of up to 2 bits and modulation symbols are spread with an orthogonal cover code (OCC) (which is configured differently depending on whether frequency hopping is performed) in the time domain (para. 147), in combination with Huang, fail to render the above features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  * Yoshimura (US 2020/0221394) describing UL control information on the PUCCH, wherein the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH, the transmit power of the PUCCH is given based on at least a parameter .DELTA..sub.x, and the parameter .DELTA..sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH (abstract & para. 6), Intra-slot hopping may be applied to the second PUCCH format to the eighth PUCCH format (para. 31) (see also para. 177 & fig. 15**), Yoshioka (US 2021/0258112) or Matsumura (US 2021/0037519) or (2020/0404653) each describing check if information indicating frequency hop is enabled (abstract) for determining DMRS sequence (abstract), Matsumura (US 2019/0313398) describing ensuring control information be reported properly in UL/DL by controlling reference signal using phase rotation &/or a base sequence (abstract), Sun (US 2020/0213998) describing sending .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469